E .A         NEX-       GENEELM.
                      OF   TEXAS




                      July 18, 1968



Honorable Joe Resweber      Opinion No. M-261
County Attorney
Harris County Courthouse    Re:    Authority of the Board of
Houston, Texas 77002               Managers of the Harris Coun-
                                   ty Hospital District and the
                                   Harris County Board of Trus-
                                   tees for Mental Health and
                                   Mental Retardation to enter
                                   into an agreement whereby
                                   the hospital district would
                                   furnish certain facilities
                                   for use by the organization
                                   headed by the Board of Trus-
                                   tees in rendering mental
                                   health services to residents
Dear Mr. Resweber:                 of Harris County.

          Your request for an opinion concerns the author-
ity of the Hoard of Managers of the Harris County Hospital
District and the Harris County Board of Trustees for Mental
Health and Mental Retardation to enter into an agreement
whereby the hospital district would furnish certain facil-
ities for use by the organization headed by the Board of
Trustees in rendering mental health services to residents
of Harris County.

          The Harris County Hospital District was created
pursuant to the provisions of Section 4 of Article IX of
the Constitution of Texas and Article 4494n, Vernon's Civil
Statutes, enacted pursuant to Section 4 of Article IX. The
Harris County Hoard of Trustees for mental health and mental
retardation constitutes a community center established pursu-
ant to the provisions of Article 5547-203, Vernon's Civil
Statutes.

          The Harris County Hospital District has the re-
sponsibility for furnishing medical or hospital service to
all indigent and needy individuals in Harris County. Attor-
ney General's Opinion No. C-641 (19661.

          In Attorney General's Opinion No. C-646   (1966)
it was held:
                          - 1264-
Hon. Joe Resweber, page 2, (M-261)



           "Section 9 of Article IX of the Con-
     stitution of Texas does not permit a county
     in which a hospital district is created pur-
     suant thereto to expend tax monies for med-
     ical and hospital services, but places such
     power, duty and authority in such hospital
     district. The hospital district in such
     event is the local authority through which
     community centers for mental health and
     mental retardation services are to be estab-
     lished, pursuant to the provisions of Article
     5547-203, Vernon's Civil Statutes."

          However, the above holding was based upon the pro-
hibition contained in Section 9 of Article IX of the Constitu-
tion of Texas as then written, which stated as follows:
          II
           . . . providing that after its creation
     no other municipality or political subdivision
     shall have the power to levy taxes or issue
     bonds or other obligations for hospital pur-
     poses or for providing medical care within
     the boundaries of the district; . . ."

          Section 13 of Article IX of the Constitution of
Texas was adopted subsequent to Attorney General's Opinion
No. C-646, supra, and provides:

          "Notwithstanding any other section of
     this article, the Legislature in providing
     for the creation. establishment. maintenance




    shall assume full reiponsibility of public
    health department units and clinics and related
    public health activities or services, and the
    Legislature shall not be required to restrict
    the power of any municipality or political sub-
    division to levy taxes or issue bonds or other
                          - 1265-


                                                .
    I




,




        Hon. Joe Resweber, page 3, (M-261)



             obligations or to expend public moneys for the
             establishment, maintenance, support, or opera-
             tion of mental health services, mental retarda-
             tion services, public health units or clinics
             or related public health activities or services
             or the operation of such community mental health
             or mental retardation centers within the bound-
             aries of the hospital districts; and unless a
             statute creating a hospital district shall ex-
             pressly prohibit participation by any entity
             other than the hospital district in the establish-
             ment, maintenance, or support of mental health
             services, mental retardation services, public
             health units or clinics or related public health
             activities within or partly within the boundaries
             of any hospital district, any municipality or
             any other political subdivision or state-sup-
             ported entity within the hospital district may
             participate in the establishment, maintenance,
             and support of mental health services, mental
             retardation services, public health units and
             clinics and related public health activities
             and may levy taxes, issue bonds or other ob-
             ligations, and expend public moneys for such
             purposes as provided by law."   (Emphasis added.)

                  The purpose of the adoption of Section 13 of Ar-
        ticle IX of the Constitution was to permit community health
        centers theretofore established and thereafter to be estab-
        lished in those counties wherein a hospital district was
        established to participate in the program established by the
        Texas Mental Health and Plental Retardation Act, and to that
        extent the prohibition contained in Section 9 of Article IX
        of the Constitution of Texas insofar as far as it relates
        to mental health services and mental retardation services
        was removed.
                  The Texas Mental Health and Mental Retardation Act
        is codified in Vernon's as Articles 5547-201 through 5547-204,
        Vernon's Civil Statutes. Article 3 of the Mental Health and
        Mental Retardation Act expressly permits the establishment
        and operation of community centers for mental health and mental
        retardation services such as the Harris County Board of
        Trustees for Mental Ilealth and Mental Retardation. Section
        3.01 provides for the cooperation of hospital districts in
        the rendering of mental health services and mental retarda-
        tion services. Section 1.01 of Article 1 of the Act states
        that the purpose of the Act is for the conservation and res-
        toration of mental health among the people of this state and
                                 - 1266-
Hon. Joe Resweber, page 4, (M-261)



to provide for the effective administration and coordination
of mental health services at the state and local.levels.   In
view of the provisions of Section 13 of Article IX of the
Constitution of Texas and the provisions of the Texas Mental
Health and Mental Retardation Act (Articles 5547-201 through
5547-204, V.C.S.), you are advised that the Board of Managers
of the Harris County Hospital District and the Harris County
Board of Trustees for Mental Health and Mental Retardation
may enter into agreements whereby the hospital district will
furnish certain facilities to the community health center
for use in rendering mental health services and mental
retardation services to residents of Harris County.

                      SUMMARY
                      __-----
          The Board of Managers of the Harris
     County Hospital District and the Harris
     County Board of Trustees for Mental Health
     and Mental Retardation may enter into agree-
     ments whereby the hospital district will
     furnish certain facilities to the community
     health center for use in rendering mental
     health services and mental retardation
     services to residents of Harris County.

                                      truly yours,



                                      ORD C. MARTIN
                                          General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Brock Jones
John Grace
Fielding Early
Robert Crouch

A. J. CARUBBI, JR.
Executive Assistant


                          -   1267-